                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MARY ANN (SHAW) NAWROCKI,

        Plaintiff,
                                                   Case No. 18-cv-698-jdp
   v.

CARLEY N. SAUTER,

        Defendant.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




        /s/                                                01/10/2019
        Peter Oppeneer, Clerk of Court                     Date
